USCA4 Appeal: 22-1723      Doc: 5        Filed: 11/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1723


        BETTY M. FURGAN,

                            Plaintiff - Appellant,

                     v.

        HARVEST HOSPITALITIES,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00585-AWA-LRL)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Betty M. Furgan, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1723       Doc: 5         Filed: 11/28/2022      Pg: 2 of 2




        PER CURIAM:

               Betty M. Furgan appeals the district court’s order granting the Appellee’s motion to

        dismiss her amended complaint. On appeal, we confine our review to the issues raised in

        the informal brief. See 4th Cir. R. 34(b). Because Furgan’s informal brief does not

        challenge the basis for the district court’s disposition, she has forfeited appellate review of

        the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2